     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 1 of 17 Page ID #:327




 1
                              UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
 3
      DENIECE WAIDHOFER,
 4                                                            Case No. 2:20-cv-06979
 5                     Plaintiff,
 6                                                            JOINT RULE 26(f) REPORT
             v.
 7                                                            Date: October 21, 2020
 8    CLOUDFLARE, INC., a Delaware
      corporation; BANGBROS, INC., a                          Judge: Hon. Fernando M. Olguin
 9    Florida corporation; MULTI MEDIA                        Magistrate Judge: Hon. Alka Sagar
10    LLC, a California limited liability
      company; THOTHUB.TV; and JOHN                           Complaint Filed: August 3, 2020
11    DOES 1-21,
12
13                     Defendants.

14
             This Joint Rule 26(f) report is submitted by Plaintiff Deniece Waidhofer
15
      ("Plaintiff"),   Defendant        Cloudflare,        Inc.     ("Cloudflare"),      and   Defendants
16
      BangBros.com Inc. (erroneously sued as BangBros, Inc. and hereinafter referred to
17
      as "BangBros") and Multi Media, LLC ("Multi Media") (together the "Advertiser
18
      Defendants"). Plaintiff and the foregoing defendants (the "Identified Defendants")
19
      met and conferred on October 7, 2020 pursuant to Federal Rule of Civil Procedure
20
      26(f) and this Court's Standing Order.
21
             A. Statement of the Case
22
      Plaintiff’s Statement
23
             Plaintiff alleges that she owns valid copyrights in certain works depicting her
24
      person (the "Works") that have unlawfully appeared on the alleged piracy website
25
      Thothub.tv ("Thothub"). Waidhofer asserts various claims under the Copyright Act,
26
      the Racketeer Influenced and Corrupt Organizations Act ("RICO"), and state law for
27
      the allegedly unauthorized use of her Works, name, likeness, and reputation against
28

                                                           -1-
                                         JOINT RULE 26(f) REPORT
                        Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 2 of 17 Page ID #:328




 1    the Identified Defendants, Thothub, and 21 as-yet unidentified individuals that are
 2    allegedly associated with Thothub ("John Does 1-21," and together with the
 3    Identified Defendants and Thothub, "Defendants").
 4          In particular, Plaintiff's original complaint (the "Complaint") asserts the
 5    following claims. Count One alleges that all Defendants engaged in conduct of a
 6    RICO enterprise under 18 U.S.C. § 1962(c). Count Two alleges that all Defendants
 7    participated in a RICO conspiracy under 18 U.S.C. § 1962(d). Count Three alleges
 8    that all Defendants received income from a pattern of racketeering activity in
 9    violation of 18 U.S.C. § 1962(a). Count IV alleges that John Does 1-21 maintained
10    control over a RICO enterprise in violation of 18 U.S.C. § 1962(b). Count Five
11    alleges that Thothub, John Does 1-21, and Cloudflare committed direct infringement
12    of Plaintiff's copyrights. Count Six alleges that the Defendants contributorily
13    infringed Plaintiff's copyrights. Count Seven alleges that BangBros and Multi Media
14    induced others to infringe Plaintiff's copyrights. Count Eight alleges that Thothub,
15    John Does 1-21, BangBros, and Multi Media misappropriated Plaintiff's name and
16    likeness. Count Nine alleges that Thothub, John Does 1-21, BangBros, and Multi
17    Media engaged in unfair competition against Plaintiff. Count Ten alleges that
18    Thothub, John Does 1-21, BangBros, and Multi Media violated Section 17200 of the
19    California Business & Professions Code in relation to Plaintiff. Count Eleven alleges
20    that Cloudflare injured Plaintiff through its negligence and/or gross negligence.
21          The Identified Defendants deny all claims asserted in the Complaint and have
22    filed motions to dismiss the claims in their entirety. Plaintiff believes the Identified
23    Defendants’ argumentative screeds below are inappropriate for a Rule 26(f) joint
24    report. Plaintiff will address the Identified Defendants’ various legal arguments at
25    the appropriate time in future briefing regarding their motions to dismiss.
26    Identified Defendants’ Statement
27          The Identified Defendants deny all claims asserted by Plaintiff and have filed
28    motions to dismiss Plaintiff's claims against them in their entirety. In particular, as

                                                          -2-
                                        JOINT RULE 26(f) REPORT
                       Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 3 of 17 Page ID #:329




 1    set forth in its pending motion to dismiss, Defendant Cloudflare believes each of the
 2    claims directed against it (Counts One, Two, Three, Five, Six, and Eleven) fails to
 3    state a claim, lacks merit, and should be dismissed with prejudice as the failures of
 4    Plaintiff's complaint reflect fundamental misapprehensions of the law and cannot be
 5    corrected through amendment. Plaintiff's claims in this litigation stem from her
 6    allegations that the adult-oriented photographs that she made available to users on
 7    pay sites, and unpublished "semi-nude" photographs that she separately emailed to
 8    individual users, were copied by those users and put up on the website thothub.tv
 9    without her permission. Rather than focus her litigation efforts on the individuals
10    who did the allegedly unauthorized copying, and the thothub.tv website itself,
11    Plaintiff seeks to hold Cloudflare and the Advertiser Defendants liable for copyright
12    infringement, along with a slew of other far-fetched claims that she asserts against
13    Cloudflare based upon her subscribers' alleged actions. Cloudflare is an Internet
14    service provider that provides infrastructure support and security services that
15    protect millions of websites around the world, including Patreon.com, one of the so-
16    called "Licensed Sites" that Plaintiff herself relies on for her business. Cloudflare
17    had nothing to do with the alleged copying of the photographs Plaintiff made
18    available online, and the photographs would have remained fully available on
19    thothub.tv even if Cloudflare had terminated its services to thothub.tv. Cloudflare's
20    services have an even more attenuated relationship to the alleged direct infringement
21    than the payment processing services at issue in Perfect 10, Inc. v. Visa Intern.
22    Service Ass'n, 494 F. 3d 788 (9th Cir. 2007), where the plaintiff's contributory
23    infringement claim was dismissed with prejudice. There is no basis to hold
24    Cloudflare liable for the alleged copying in this case, and Plaintiff's RICO and
25    negligence claims against Cloudflare are frivolous.
26          As set forth in their pending motion to dismiss, the Advertiser Defendants
27    likewise believe that Plaintiff has failed to state a claim in each of the counts against
28

                                                          -3-
                                        JOINT RULE 26(f) REPORT
                       Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 4 of 17 Page ID #:330




 1    them (Counts 1, 2, 3, 6, 7, 8, 9, and 10) such that the Complaint should be dismissed
 2    with prejudice as to them. Dkt No. 59.
 3          The Advertiser Defendants are media companies that operate adult websites.
 4    The Advertiser Defendants do not own, operate, or otherwise control the allegedly
 5    infringing website at issue in the Complaint -- thothub.tv -- nor do they have any
 6    connection to the alleged uploaders of Plaintiff's images. Plaintiff asserts
 7    contributory copyright infringement based on works ostensibly posted by these
 8    unrelated third parties to thothub.tv, but fails to allege those works are actually the
 9    subject of an issued copyright registration, which is fatal under Supreme Court
10    precedent. Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S.Ct., 881,
11    892 (2019). Plaintiff's copyright claims also fail because she does not plead facts
12    showing knowledge of, or material contribution to, any alleged specific infringement
13    on thothub.tv site by the Advertiser Defendants as required by binding precedent.
14    Perfect 10 Inc., 494 F.3d at 788. Plaintiff asserts, even more groundlessly, multiple
15    RICO claims against the Advertiser Defendants in spite of the fact that the Advertiser
16    Defendants were not promoting or encouraging acts that infringed upon her rights
17    on thothub.tv or anywhere else. Rather, the Advertiser Defendants advertised their
18    own websites, on which Plaintiff did not appear and which constitutes an ordinary
19    business activity that is entirely legal. In addition, Plaintiff has failed to show that
20    the Advertiser Defendants' alleged RICO violations were a proximate cause of her
21    injury or that her injuries to her personal reputation are cognizable as a matter of
22    law. E.g., Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1148 (9th Cir.
23    2008).
24          On October 16, 2020, in response to the Identified Defendants' pending
25    motions to dismiss, Plaintiff's counsel announced that she would be amending her
26    complaint. The Identified Defendants believe the deficiencies in Plaintiff's
27    complaint ultimately are uncurable, and thus Identified Defendants anticipate filing
28    further motions to dismiss in response to the soon to be filed Amended Complaint.

                                                          -4-
                                        JOINT RULE 26(f) REPORT
                       Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 5 of 17 Page ID #:331




 1          B. Jurisdiction and Venue
 2          Plaintiff contends this Court has original jurisdiction over the RICO and
 3    Copyright Act claims under 28 U.S.C. § 1331 because these claims arise under the
 4    laws of the United States.
 5          Plaintiff contends this Court has original jurisdiction over the state-law claims
 6    under 28 U.S.C. § 1332 because Plaintiff is a citizen of a different State from each
 7    Identified Defendant and the amount in controversy exceeds the sum or value of
 8    $75,000, exclusive of interest and costs.
 9          Plaintiff contends this Court also has supplemental jurisdiction over the state-
10    law claims under 28 U.S.C. § 1367 because those claims are so related to claims
11    over which this Court has original jurisdiction that they form part of the same case
12    or controversy under Article III of the United States Constitution.
13          Plaintiff contends that Defendants are each subject to personal jurisdiction in
14    this Court because they have purposefully directed relevant conduct to the State of
15    California. In addition, Cloudflare and Multi Media are subject to general
16    jurisdiction because they have their principal places of business in this State.
17          Plaintiff contends that venue is proper in this Court because (a) a substantial
18    portion of the events giving rise to the claims occurred in this District and (b) one of
19    the Identified Defendants has its principal place of business in this District.
20          Identified Defendants have not moved to dismiss Plaintiff's claims on
21    jurisdictional or venue grounds.
22          C. Legal Issues
23          Some of the legal issues discussed by the Parties to date include:
24                 i. Whether Plaintiff has statutory standing to bring claims for any or
25                    certain of the Works;
26                 ii. Whether the Complaint adequately identifies the Works that are at
27                    issue in this litigation;
28

                                                          -5-
                                        JOINT RULE 26(f) REPORT
                       Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 6 of 17 Page ID #:332




 1                 iii. Whether the Complaint adequately alleges that the Identified
 2                    Defendants committed direct, contributory, and/or induced
 3                    infringement with respect to the Works and whether inducement is
 4                    a separate cognizable claim or a theory of contributory liability;
 5                 iv. Whether the Complaint adequately alleges an enterprise, pattern of
 6                    racketeering activity, and proximate cause under RICO;
 7                 v. Whether Plaintiff has Article III and/or statutory standing to bring
 8                    the RICO claims;
 9                 vi. Whether the Complaint adequately alleges claims under state law
10                    and whether Plaintiff's state law claims are preempted by the
11                    Copyright Act or prohibited by Section 230 of the Communications
12                    Decency Act; and
13                 vii. Whether the Complaint seeks relief that is permissible under the
14                    federal- and state-law claims asserted, and whether Plaintiff is
15                    entitled to seek statutory damages under the Copyright Act.
16          D. Damages
17          Plaintiff seeks to recover actual and/or statutory damages as a result of the
18    Defendants' allegedly unlawful conduct. Identified Defendants disagree that Plaintiff
19    is entitled to seek statutory or any other damages for copyright infringement.
20          Plaintiff seeks treble damages for injuries to her business or property that
21    resulted from Defendants' alleged racketeering activity, pursuant to RICO. Identified
22    Defendants have moved to dismiss Plaintiff's RICO claims against them in their
23    entirety, and assert that Plaintiff has failed to allege injury cognizable under the
24    RICO statute.
25          Plaintiff seeks disgorgement of any profits or other ill-gotten gains obtained
26    by Defendants as a result of their allegedly unlawful conduct.
27          Plaintiff seeks punitive or exemplary damages in an amount sufficient to deter
28    Defendants from (allegedly) committing further unlawful acts. Cloudflare asserts

                                                         -6-
                                       JOINT RULE 26(f) REPORT
                      Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 7 of 17 Page ID #:333




 1    that such damages are available only as to Plaintiff's state-law negligence claim
 2    against it, which is preempted by the Copyright Act, barred by Section 230 of the
 3    CDA, and inadequately pleaded. The Advertiser Defendants likewise assert that
 4    punitive damages are unavailable for any of the claims against them.
 5           Plaintiff seeks her reasonable attorneys' fees and costs of suit. Both Cloudflare
 6    and the Advertiser Defendants intend to seek their reasonable attorneys' fees and
 7    costs of suit.
 8           E. Forthcoming Motions
 9           Identified Defendants have filed motions to dismiss all of Plaintiff's claims
10    against them, and in response, Plaintiff indicated she will amend her complaint in
11    accordance with Rule 15(a)(1)(B). Identified Defendants anticipate filing further
12    motions to dismiss the soon to be filed amended complaint. Identified Defendants
13    have also reserved the right to seek a stay of discovery. The Parties will confer about
14    a motion to stay in the event that any of the Identified Defendants decides to bring
15    such motion. Cloudflare intends to file summary judgment with respect to any of
16    Plaintiff's claims that survive Cloudflare's motion(s) to dismiss. The Advertiser
17    Defendants similarly intend to file a motion for summary judgment with respect to
18    any of Plaintiff's claims that survive their motion(s) to dismiss.
19           F. Status of Discovery
20           The Parties agreed that initial disclosures under Federal Rule of Civil
21    Procedure 26(a) will be made on or before November 6, 2020. However, as noted
22    above, Identified Defendants have reserved the right to seek a stay of all discovery,
23    which may include a request to stay initial disclosures. Plaintiff served an initial set
24    of discovery on the Identified Defendants on October 15, 2020. The Identified
25    Defendants have not yet served discovery.
26           G. Preservation of Discoverable Information
27           The Parties discussed the following information that they request be preserved
28    in relation to this litigation:

                                                           -7-
                                         JOINT RULE 26(f) REPORT
                        Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 8 of 17 Page ID #:334




 1               i. Plaintiff's Preservation Requests to Identified Defendants1
 2                    a) All server logs for U.S. servers used to store, transmit, or distribute data
 3                         related to Thothub (Cloudflare);
 4                    b) All copies of Thothub-related files from U.S. servers (Cloudflare);
 5                    c) All communications with Thothub or John Does 1-21;
 6                    d) All communications with CrakRevenue or CrakMedia (BangBros and
 7                         Multi Media);
 8                    e) All agreements or draft agreements with Thothub or John Does 1-21;
 9                    f) All agreements or draft agreements with CrakRevenue or CrakMedia
10                         (BangBros and Multi Media);
11                    g) Copies of all advertisements that appeared on Thothub (BangBros and
12                         Multi Media);
13                    h) All documents preserved pursuant to Plaintiff's litigation hold letter
14                         dated and delivered to Cloudflare in July 2020 (Cloudflare);
15                    i) All web traffic reports regarding Thothub or traffic from Thothub;
16                    j) All documents regarding sales made off user traffic derived from
17                         Thothub (BangBros and Multi Media);
18                    k) All financial records showing payments made or received from
19                         Thothub and/or John Does 1-21, including any payments made to or
20                         from these persons via CrakRevenue or CrakMedia;
21                    l) All communications regarding alleged copyright infringement on
22                         Thothub, including all DMCA notices and responses;
23                    m) All communications between any Identified Defendant and any other
24                         person regarding Plaintiff or this lawsuit;
25                    n) All written policies regarding copyright-infringement/DMCA notices
26                         and/or regarding termination of alleged repeat infringers; and
27
28    1
          Requests that relate only to particular defendants are noted in parentheses after the line item.

                                                                   -8-
                                                 JOINT RULE 26(f) REPORT
                                Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 9 of 17 Page ID #:335




 1             o) All documents that include the term "Thothub," "Thot Hub," or
 2                "Thothub.tv."
 3          ii. Cloudflare and the Advertiser Defendants believe that at least some of
 4             Plaintiff's preservation requests are overbroad, and disagree that the
 5             requests are reasonably tailored or proportional to the needs of this case.
 6             Both counsel for Cloudflare and the Advertiser Defendants will meet and
 7             confer with Plaintiff's counsel with respect to the scope of the preservation
 8             requests. Specifically, the Advertiser Defendants believe Plaintiff's
 9             requests for categories relating CrakRevenue or CrakMedia untethered to
10             Plaintiff are likely overbroad and include materials not relevant to the case.
11             Plaintiff disagrees with these characterizations of the requests.
12          iii. Identified Defendants' Preservation Requests to Plaintiff
13             a) All documents related to copyright registration of the Works;
14             b) All documents regarding creation of the Works;
15             c) All documents regarding publication of the Works;
16             d) Documents sufficient to show any reproduction, distribution, or display
17                of the Works, including any unpublished Works, by Plaintiff or any
18                third party;
19             e) All documents regarding the value of the Works or similar works
20                owned by Plaintiff, whether or not asserted in this litigation, including
21                any licensing or sales agreements or proposals, and financial records;
22             f) All documents regarding the value of Plaintiff's name, reputation,
23                and/or likeness, including any modeling contracts, licensing or sales
24                agreements or proposals, and financial records;
25             g) All documents regarding Plaintiff's alleged injuries;
26             h) All documents regarding Plaintiff's efforts to investigate alleged
27                infringement or unauthorized use of Plaintiff's Works;
28

                                                         -9-
                                       JOINT RULE 26(f) REPORT
                      Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 10 of 17 Page ID #:336




 1               i) All documents regarding Plaintiff's efforts to prevent or limit
 2                  infringement of the Works;
 3               j) All documents referenced in or relied upon by the Complaint, or that
 4                  Plaintiff otherwise contends support her claims;
 5               k) All documents regarding Plaintiff's relationship to any third party to
 6                  which Plaintiff's Works have been licensed, whether by express license,
 7                  implied license, or otherwise; and
 8               l) All communications with third parties regarding any private
 9                  distribution of any of Plaintiff's Works.
10     Plaintiff’s Statement
11           Plaintiff asserts that the time period for which information should be
12     preserved by Identified Defendants runs from the beginning of May 2018 to the
13     present. Plaintiff explained to the Identified Defendants at the 26(f) conference that
14     the relevant date (May 2018) for Plaintiff’s requested document preservation is
15     based on the date when Thothub apparently began its piracy operations.
16     Identified Defendants’ Statement
17           The Identified Defendants disagree Plaintiff has adequately justified the date
18     from which the Identified Defendants’ documents should be preserved and intend to
19     further meet and confer with Plaintiff’s counsel in an effort to resolve that issue if
20     possible. Plaintiff bears the burden of explaining her selected date and indeed was
21     obligated to properly investigate her claims before bringing them. Plaintiff instead
22     offers the date of the supposed start of thothub.tv – a third-party site not owned or
23     controlled by the Identified Defendants. But that date is irrelevant because Plaintiff
24     has no evidence or other basis for asserting any of her claimed Works were infringed,
25     directly or indirectly, by any of the Identified Defendants as of that time. In contrast,
26     the time period for which information should be preserved by Plaintiff runs from the
27     earlier of (1) the date Plaintiff created her Patreon account in 2017, or (2) the creation
28

                                                          - 10 -
                                         JOINT RULE 26(f) REPORT
                        Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 11 of 17 Page ID #:337




 1     of the earliest-created of the Works, since she has purported to put those directly at
 2     issue.
 3              H. Discovery Plan
 4              The Court's standing order provides for opening discovery on the date that
 5     Identified Defendants filed motions to dismiss. However, as noted above, Identified
 6     Defendants reserve the right to seek a stay of discovery based on their respective
 7     motions to dismiss all claims against them and abundant infirmities with the
 8     Complaint (Plaintiff disagrees with these characterizations of the Complaint).
 9     Identified Defendants will meet and confer with Plaintiff prior to filing any such
10     motion as required under the Local Rules and the Court's Orders.
11              The Parties do not propose any changes to the disclosures under Rule 26(a).
12              The Parties do not propose phasing discovery.
13              The Parties do not propose other limitations or orders at this time.
14              I. Case Schedule
15              Counsel for the Parties discussed the following tentative timeline for
16     discovery and other proceedings in this case, subject to each reserving the right to
17     request a different schedule after conferring with their respective clients.
18                   Event                       Plaintiff's Proposal               Defendants' Proposal
19         Fact discovery begins                   October 14, 2020                 [Oct. 14, 2020 pending
20                                                                                         motions to stay]
21         Fact discovery closes                   October 30, 2021                         June 10, 2021
22       Initial expert designations              November 2, 2021                          June 14, 2021
23        Initial expert reports due             November 23, 2021                          July 1, 2021
24        Expert discovery opens                 November 23, 2021                          July 1, 2021
25      Expert counter-designations              December 15, 2021                          July 31, 2021
26       Expert rebuttal reports due               January 15, 2022                        August 26, 2021
27        Expert discovery closes                  February 5, 2022                        Sept. 17, 2021
28

                                                            - 11 -
                                           JOINT RULE 26(f) REPORT
                          Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 12 of 17 Page ID #:338




 1        Dispositive motions due               February 19, 2022                         Oct. 14, 2021
 2                                                                                       (opening briefs)
 3              Trial begins                       June 14, 2022                          Feb. 24, 2022
 4     Plaintiff’s Statement
 5           Plaintiff explained to the Identified Defendants at the conference that its
 6     proposed schedule is based on several considerations. First, given the ongoing
 7     pandemic, it will be difficult to complete fact discovery in the period allotted under
 8     the Identified Defendants’ proposal. Second, this case will likely require potentially
 9     time-consuming international discovery because BangBros’s and Multi Media’s
10     owners are believed to be overseas; BangBros and Multi Media use a third-party
11     advertising agent, CrakRevenue or CrakMedia, located in Canada; and some of the
12     Thothub Members may reside overseas. Third, Plaintiff’s proposed schedule is
13     consistent with the average approximately 22-month timeframe from complaint to
14     trial for civil cases in this District, according to Federal Court Management
15     Statistics. Fourth, Plaintiff’s lead counsel Brett Rosenthal’s wife is pregnant with
16     their second child and due to give birth on December 17, 2020, thus making it
17     difficult for Plaintiff to undertake discovery during the early part of the year.
18     Identified Defendants’ Statement
19           Identified Defendants believe their proposed schedule is reasonable in light of
20     Plaintiff’s claims, and that Plaintiff’s arguments to the contrary are unpersuasive.
21     First, the ongoing pandemic is unlikely to delay discovery: the situation is no longer
22     emergent, and law firms have had ample time to adjust to any necessary limitations.
23     If anything, conducting discovery remotely is likely to streamline the discovery
24     process to the extent it will be unnecessary to travel for depositions, hearings, or
25     other purposes. Second, Identified Defendants believe it is premature to expand the
26     schedule based the mere “potential[]” for “time-consuming international discovery.”
27     Identified Defendants are prepared to meet and confer with Plaintiff in good faith to
28     adjust the discovery schedule, should any need actually arise. In addition, the need

                                                          - 12 -
                                         JOINT RULE 26(f) REPORT
                        Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 13 of 17 Page ID #:339




 1     to conduct discovery remotely is likely to streamline any international discovery that
 2     may be necessary, for the reasons already discussed. Third, the average time to trial
 3     of other, unrelated litigation in the Central District does not govern in this particular
 4     case. Fourth, and finally, Identified Defendants believe their proposed schedule—
 5     which sets the close of fact discovery nearly six months after the mid-December due
 6     date of Mr. Rosenthal’s child—is reasonable. Among other things, Plaintiff currently
 7     has six attorneys appearing for her in this case, including four from Mr. Rosenthal’s
 8     firm.
 9             J. Settlement/Alternative Dispute Resolution (ADR)
10             The Parties have stated they are open to discussing settlement at an
11     appropriate juncture. The Parties tentatively agreed that a settlement conference
12     before a federal magistrate judge would be preferable to other alternatives.
13             K. Trial Estimate
14             Plaintiff currently anticipates a two- to three-week jury trial (assuming full
15     days reserved for trial), subject to revision based on the outcome of motions to
16     dismiss and dispositive motions and the Court's availability. Cloudflare anticipates
17     a one or two week jury trial, depending on what claims survive Cloudflare's motion
18     to dismiss and anticipated summary judgment motion. The Advertiser Defendants
19     also anticipate a one or two week jury trial, depending on what claims survive motion
20     practice.
21             L. Trial Counsel
22             Trial counsel for Plaintiff and the Identified Defendants, respectively, in this
23     matter are expected to consist of the undersigned counsel.
24             M. Independent Expert or Master
25             The Parties do not currently believe that this case requires appointment of a
26     special master or independent scientific expert. Each party reserves the right to make
27     such request in the future, if necessary and appropriate.
28

                                                           - 13 -
                                          JOINT RULE 26(f) REPORT
                         Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 14 of 17 Page ID #:340




 1           N. Complexity of the Case
 2           The Parties discussed the complexity of the incident case. At this time, the
 3     Parties do not believe it is necessary to utilize the procedures of the Manual for
 4     Complex Litigation (current edition).
 5           O. Additional Parties
 6           Plaintiff believes that additional parties are likely to appear in this case. For
 7     example, since filing the Complaint, Plaintiff has learned that there is a different
 8     corporate entity that may need to be substituted for the BangBros defendant. Plaintiff
 9     has also learned that BangBros and Multi Media contracted with a third-party
10     advertiser, CrakRevenue or CrakMedia, to place the advertisements on Thothub.
11     Plaintiff may elect to join this third party as a defendant. Additional plaintiffs may
12     also appear. Both the Advertiser Defendants and Cloudflare reserve the right to
13     object to any such joinder of additional parties.
14           P. Timetable for Further Case Management Reports
15           The Parties propose to provide the Court an updated proposed timetable after
16     the Court's ruling on motions to dismiss. At that time, the Parties will also provide
17     proposals for additional pretrial deadlines, such as exchange of pretrial exhibits and
18     witness lists, Daubert motions, and motions in limine. All suggested dates are
19     subject to the Court's availability and confirmation from the respective clients.
20
21
22
23
24
25
26
27
28

                                                          - 14 -
                                         JOINT RULE 26(f) REPORT
                        Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 15 of 17 Page ID #:341




 1                                 SIGNATURE ATTESTATION
 2           The CM/ECF user filing this paper attests that concurrence in its filing has
 3     been obtained from its other signatories.
 4           Respectfully submitted on October 21, 2020.
 5
                                             By:     _____/s/_______________
 6
 7                                                   Brett S. Rosenthal (pro hac vice)
                                                     Sean F. Gallagher (pro hac vice)
 8
                                                     Joel W. Reese (pro hac vice)
 9                                                   Joshua M. Russ (pro hac vice)
10                                                   Reese Marketos LLP
                                                     750 N. Saint Paul Street, Suite 600
11                                                   Dallas, Texas 75201-3202
12                                                   Telephone: (214) 382-9810
                                                     Fax: (214) 501-0731
13
14                                                   Charles Reiter (SBN 306381)
                                                     Robert Gruber (SBN 301620)
15
                                                     Reiter Gruber LLP
16                                                   100 Wilshire Blvd., Suite 700
17                                                   Santa Monica, California 90401-3602
                                                     Telephone: (310) 496-7799
18
19                                                   ATTORNEYS FOR PLAINTIFF
                                                     DENIECE WAIDHOFER
20
21
                                                     By:      _[with authorization]_____
22
23                                                   Michael S. Elkin (pro hac vice)
                                                     WINSTON & STRAWN LLP
24
                                                     200 Park Avenue
25                                                   New York, NY 10166
26                                                   (212) 294-6700 (telephone)
                                                     melkin@winston.com
27
28                                                   Jennifer A. Golinveaux

                                                         - 15 -
                                        JOINT RULE 26(f) REPORT
                       Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 16 of 17 Page ID #:342




 1                                                  Thomas J. Kearney
                                                    WINSTON & STRAWN LLP
 2                                                  101 California Street, 35th Floor
 3                                                  San Francisco, CA 94111-5840
                                                    (415) 591-1000 (telephone)
 4                                                  jgolinveaux@winston.com
 5                                                  tkearney@winston.com
 6
                                                    Erin R. Ranahan
 7                                                  WINSTON & STRAWN LLP
 8                                                  333 S. Grand Avenue
                                                    Los Angeles, CA 90071
 9                                                  (213) 615-1700 (telephone)
10                                                  eranahan@winston.com
11                                                  Attorneys for Defendant
12                                                  CLOUDFLARE, INC
13
                                                    By:      _[with authorization]_____
14
15                                                  Michael T. Zeller
                                                    QUINN EMANUEL URQUHART &
16                                                  SULLIVAN, LLP
17                                                  865 South Figueroa Street, 10th Floor
                                                    Los Angeles, CA 90017-2543
18                                                  (213) 443-3000 (telephone)
19                                                  michaelzeller@quinnemanuel.com
20
                                                    Attorneys for Defendants
21                                                  BangBros.com Inc. and Multi Media, LLC
22
23
24
25
26
27
28

                                                        - 16 -
                                       JOINT RULE 26(f) REPORT
                      Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 64 Filed 10/21/20 Page 17 of 17 Page ID #:343




 1                                CERTIFICATE OF SERVICE
 2           The undersigned certifies that the foregoing document was served on all
 3     counsel of record in this case via the Court’s ECF filing system.
 4
 5                                          ________/s/_____________________________
 6
                                            Charles D. Reiter
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        - 17 -
                                       JOINT RULE 26(f) REPORT
                      Waidhofer v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
